Case: 15-40326      Document: 00513316351         Page: 1    Date Filed: 12/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 15-40326
                                                                                   FILED
                                                                           December 21, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk

STATE OF TEXAS; STATE OF ALABAMA; STATE OF GEORGIA;
 STATE OF IDAHO; STATE OF INDIANA, ET AL.,

                                                 Plaintiffs–Appellees,

versus

UNITED STATES OF AMERICA, ET AL.,

                                                 Defendants,

MITCHELL WILLIAMS,

                                                 Movant–Appellant.



                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:14-CV-254




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40326    Document: 00513316351     Page: 2   Date Filed: 12/21/2015


                                 No. 15-40326

      Mitchell Williams requests permission to proceed in forma pauperis
(“IFP”) in his appeal of the denial of his pro se motion to intervene. A movant
seeking leave to proceed IFP on appeal must show that he is a pauper and that
the appeal is taken in good faith, i.e., that it presents nonfrivolous issues.
Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Frivolous is defined as
“lack[ing] an arguable basis in law or fact.” Taylor v. Johnson, 257 F.3d 470,
472 (5th Cir. 2001). “A ruling denying intervention of right is reviewed de
novo.” Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc).

      The district court did not err in denying Williams’s request to intervene
because, inter alia, he does not have an “interest relating to the property or
transaction that is the subject of the action.” FED. R. CIV. P. 24(a)(2). An
intervenor fails to show a sufficient interest where he seeks to intervene solely
for economic reasons. New Orleans Pub. Serv., Inc. v. United Gas Pipe Line
Co., 732 F.2d 452, 466 (5th Cir. 1984) (en banc). Williams’s motion to intervene
was based on an asserted economic interest; thus, it was insufficient to merit
intervention of right. See id.

      Accordingly, the motion to proceed IFP on appeal is DENIED, and the
appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                       2